Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a patient support deck coupled to the patient support assembly.” It is unclear if this an additional patient support deck as parent claim 12 recites the same limitation in line 5 of the claim.  Examiner is assuming that this limitation is not an additional support deck and that this limitation is to be deleted from claim 14 since it is not further defining parent claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Poulos et al. (US PG-Pub 2006/0053555), hereinafter referred to as “Poulos”.
Regarding Claim 1, Poulos discloses a hospital bed (1), comprising: a base frame (32) assembly; an intermediate frame (72 and 74) assembly coupled to the base frame assembly; and a patient support assembly (19) coupled to the intermediate frame assembly, wherein the intermediate frame assembly is raised to a raised position (Fig. 2) and lowered to a lowered position (Fig. 3) via a plurality of arm assemblies (146 &148, 100 & 102) and a plurality of actuators (75 and 76) connected to the base frame assembly to allow the intermediate frame assembly to nest within the base frame assembly in the lowered position (see Fig. 3).
Regarding Claim 2, Poulos discloses wherein the plurality of actuators include a first actuator (75) to raise and lower a head end of the intermediate frame assembly (see e.g. Fig. 3B), and a second actuator (76) to raise and lower a foot end of the intermediate frame assembly (see e.g. Fig. 3A).
Regarding Claim 3, Poulos discloses wherein the plurality of arm assemblies include a first arm assembly (146 and 148) and a second arm assembly (100 and 102), the first arm assembly connected to a head end of the intermediate frame assembly and the first actuator (see Fig. 4 and para. [0088]), the second arm assembly connected to a foot end of the intermediate frame assembly and the second actuator (see para. [0092]).
Regarding Claim 4, Poulos discloses wherein the first arm assembly and the second arm assembly reside generally inline with the intermediate frame assembly (see Fig. 5).
Regarding Claim 5, Poulos discloses wherein in a lowered-most position, portions of the intermediate frame assembly are lower than portions of the base frame assembly (see arms in phantom lines in Fig. 3).
Regarding Claim 6, Poulos discloses further including a patient support deck (20) coupled to the patient support assembly, the patient support deck having a head deck section (202), a seat deck section (204), and a foot deck section (206), the head deck section located adjacent a head end of the hospital bed, the foot deck section located adjacent a foot end of the hospital bed, the seat deck section being between the head deck section and the foot deck section (see Fig. 11), the patient support deck is convertible to an expanding width bed configuration (see para. [0015]), wherein the patient 31Attorney Docket No. 008981.00106 support deck converts to a wider patient support surface at various sections of the hospital bed (see para. [0110])
Regarding Claim 7, Poulos discloses wherein the head deck section includes a first side head deck extender assembly (232) and a second side head deck extender assembly (234), the first side head deck extender assembly utilized to increase a width of the hospital bed at a first side of the hospital bed, and the second side head deck extender assembly utilized to increase the width of the hospital bed at a second side of the hospital bed (see para. 0110]).
Regarding Claim 8, Poulos discloses wherein the first and second side head deck extender assemblies are independently moveable from a first retracted position (Fig. 18) to a second expanded position (Fig. 20, see para. [0112]).
Regarding Claim 9, Poulos discloses wherein the seat deck section includes a first side seat deck extender assembly (432) and a second side seat deck extender assembly (434), the first side seat deck extender assembly utilized to increase a width of the hospital bed at a first side of the hospital bed, and the second side seat deck extender assembly utilized to increase the width of the hospital bed at a second side of the hospital bed (see para. [0126]).
Regarding Claim 10, Poulos discloses wherein the first and second side seat deck extender assemblies are independently moveable from a first retracted position (Fig. 18) to a second expanded position (Fig. 20, see para. [0128]).
Regarding Claim 11, Poulos discloses further including a weigh frame (34) assembly coupled to the intermediate frame assembly by a plurality of load cells or load beams (66) and the patient support assembly is coupled to the weigh frame assembly by a plurality of actuators (182 and 186) that raise and lower a head section, an intermediate section, and a foot section of the hospital bed at various angular orientations.

Regarding Claim 12, Poulos discloses a hospital bed (10) , comprising: a base frame assembly (32); an intermediate frame assembly (72 and 74) coupled to the base frame assembly; a patient support assembly (19)  coupled to the intermediate frame assembly; and a patient support deck (20) coupled to the patient support assembly, 32Attorney Docket No. 008981.00106 wherein the intermediate frame assembly is raised to a raised position (Fig. 2) and lowered to a lowered position (Fig. 3) via a plurality of arm assemblies (146 & 148, 100 & 102) and a plurality of actuators (75 and 76)  connected to the base frame assembly to allow the intermediate frame assembly to nest within the base frame assembly in the lowered position (see Fig. 3), wherein the plurality of arm assemblies include a first arm assembly (146 and 148) and a second arm assembly (100 and 102) and the plurality of actuators include a head end actuator (75) and a foot end actuator (76), the first arm assembly connected to a head end of the intermediate frame assembly and the head end actuator, the second arm assembly connected to a foot end of the intermediate frame assembly and the foot end actuator (see Fig. 4 and para. [0088]), wherein the first arm assembly and the second arm assembly reside generally inline with the intermediate frame assembly (see Fig. 4), further wherein the patient support deck is convertible to an expanding width bed configuration (see para. [0015]), wherein the patient support deck converts to a wider patient support surface at various sections of the hospital bed (see para. [0110]).
Regarding Claim 13, Poulos discloses wherein in a lowered-most position, portions of the intermediate frame assembly are lower than portions of the base frame assembly (see Claim 5 rejection).
Regarding Claim 14, Poulos discloses further including a patient support deck (20) coupled to the patient support assembly, the patient support deck having a head deck section (202), an intermediate deck section (204), and a foot deck section (206), the head deck section located adjacent a head end of the hospital bed, the foot deck section located adjacent a foot end of the hospital bed, the intermediate deck section being between the head deck section and the foot deck section (see Fig. 11).
Regarding Claim 15, Poulos discloses wherein the head deck section includes a first side head deck extender assembly (232) and a second side head deck extender assembly (234), the first side head deck extender assembly utilized to increase a width of the hospital bed at a first side of the hospital bed, and the second side head deck extender assembly utilized to increase the width of the hospital bed at a second side of the hospital bed (see para. [0110]) and further wherein the first and second side head deck extender assemblies are independently moveable from a first retracted position to a second expanded position (see Figs. 18 and 20, also see para. [0112]).
Regarding Claim 16, Poulos discloses wherein the intermediate deck section includes a first side intermediate deck extender assembly (432) and a second side intermediate deck extender assembly (434(, the first side intermediate deck extender assembly utilized to increase a width of the hospital bed at a first side of the hospital bed, and the second side intermediate deck extender assembly utilized to increase the width of the hospital bed at a second side of the hospital bed (see para. [0126) and further wherein the first and second side intermediate deck extender assemblies are independently moveable from a first retracted position to a second expanded position (see Figs. 18, 20, also see para. [0128]).

Regarding Claim 17, Poulos discloses a hospital bed (10), comprising: a base frame assembly (32); an intermediate frame assembly (72 and 74) coupled to the base frame assembly; a weigh frame assembly (34) coupled to the intermediate frame assembly by a plurality of load beams (66); and a patient support assembly (19) coupled to the weigh frame assembly, wherein the intermediate frame assembly is raised to a raised position ( Fig. 2) and lowered to a lowered position (Fig. 3) via a plurality of arm assemblies (146 & 148, 100 &102) and a plurality of actuators (75 and 76) connected to the base frame assembly to allow the intermediate frame assembly to nest within the base frame assembly in the lowered position (see Fig. 3), wherein the plurality of arm assemblies include a first arm assembly (146 and 148) and a second arm assembly (148) and the plurality of actuators include a head end actuator (75) and a foot end actuator (76), the first arm assembly connected to a head end of the intermediate frame assembly and the head end actuator (see para. [0088]), the second arm assembly connected to a foot end of the intermediate frame assembly and the foot end actuator (see para. 0092]), wherein the first arm assembly and the second arm assembly reside generally inline with the intermediate frame assembly (see Fig. 5), wherein in a lowered- most position, portions of the intermediate frame assembly are lower than portions of the base frame assembly (see arms in phantom lines in Fig. 3).
Regarding Claim 18, Poulos discloses further including a patient support deck (20) coupled to the patient support assembly, the patient support deck having a head deck section (202), a seat deck section (204), and a foot deck section (206), the head deck section located adjacent a head end of the hospital bed, the foot deck section located adjacent a foot end of the hospital bed, the seat deck section being between the head deck section and the foot deck section (see Fig. 11).
Regarding Claim 19, Poulos discloses wherein the head deck section includes a first side head deck extender assembly (232) and a second side head deck extender assembly (234), the first side head deck extender assembly utilized to increase a width of the hospital bed at a first side of the hospital bed, and the second side head deck extender assembly utilized to increase the width of the hospital bed at a second side of the hospital bed (see para. [0100])and further wherein the first and second side head deck extender assemblies are independently moveable from a first retracted position to a second expanded position (see Figs. 18 and 20, also see para. [0112]).
Regarding Claim 20, Poulos discloses wherein the seat deck section includes a first side seat deck extender assembly (432) and a second side seat deck extender assembly (434), the first side seat deck extender assembly utilized to increase a width of the hospital bed at a first side of the hospital bed, and the second side seat deck extender assembly utilized to increase the width of the hospital bed at a second side of the hospital bed (see para. [0126]) and further wherein the first and second side seat deck extender assemblies are independently moveable from a first retracted position to a second expanded position (see Figs. 18 and 20, also see para. [0126]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/             Primary Examiner, Art Unit 3619